Case: 11-51158     Document: 00511951195         Page: 1     Date Filed: 08/09/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           August 9, 2012
                                     No. 11-51158
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Petitioner - Appellee

v.

ALL RIGHT, TITLE AND INTEREST IN THE REAL PROPERTY AND
APPURTENANCES LOCATED AT 128 CAMINO BARRANCA, EL PASO,
TEXAS, WITH ALL IMPROVEMENTS AND ATTACHMENTS THEREON,
AND ANY AND ALL PROPERTY TRACEABLE T

                                                  Respondent

ADRIAN PENA; MELISSA MORENO PENA,

                                                  Claimants - Appellants


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:11-CV-229


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
        The judgment of the district court is affirmed for these reasons.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-51158    Document: 00511951195    Page: 2    Date Filed: 08/09/2012

                                No. 11-51158

      The bankruptcy proceeding is of no consequence now because the
appellants agreed to the sale of the real property and to the holding of the
proceeds by the Marshall until resolved by the court.
      Appellants failed to answer timely the claim and to answer the forfeiture
action by denying all essential allegations. No justification has been made for
the late filing. The court’s strike of the claims of the appellants was not an
abuse of discretion, and the order and judgment were therefore legally correct.
The claims of all parties were resolved and the judgment was final.
      AFFIRMED.




                                      2